DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: providing a substrate; forming a plurality of die sized semiconductor structures on the substrate; providing a receiving plate having an elastomeric polymer layer; placing the substrate and the receiving plate in physical contact to apply  an adhesive force to the semiconductor structures on the substrate;  performing a laser lift-off (LLO) process by directing a uniform laser beam through the substrate to the semiconductor layer at an interface of the semiconductor structures with the substrate to lift off the semiconductor structures onto the elastomeric polymer layer: and removing the semiconductor structures from the receiving plate (claims 1-3) providing a substrate  comprising a sapphire wafer; forming a plurality of die sized semiconductor structures on the substrate: providing a receiving plate having an elastomeric polymer layer, and applying a weight such that  an adhesive force applies to the semiconductor structures by the elastomeric polymer layer; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817